Citation Nr: 1448006	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  08-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to special monthly compensation based on loss of use of the creative organ.

2.  Entitlement to service connection for a gynecological disorder other than chronic cervicitis and pelvic adhesive disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1986 to March 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied the Veteran's claims.  The Board remanded the case most recently in June 2012 for further evidentiary development and adjudication. 

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed a claim seeking service connection for "female problems," the Board notes that she has been assigned a variety of gynecological diagnoses both during and after service, including diagnoses of uterine fibroids and ovarian cysts, and underwent a hysterectomy in July 2006.  The Board thus finds that, pursuant to Clemons the Veteran's service connection claim is more accurately classified as styled above.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran testified before the Board at a hearing at the RO in December 2009.  A transcript of the hearing has been associated with the claims file. 


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the Veteran's claims.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Here, the record is replete with in-service gynecological diagnoses including herpetic lesion of the labia, vaginal infection, trichomoniasis, Bartholin's cyst, pelvic inflammatory disease, pelvic adhesive disease, severe cervical dysplasia, severe multifocal cervical intraepithelial neoplasia, chronic cervicitis, infertility, and possible fallopian tube blockage.  The service treatment records also document that the Veteran underwent various gynecological procedures during service, including a cone biopsy, endocervical curetting, and colposcopy.

Post-service clinical records indicate that the Veteran was treated in April 1993-one month after her separation from service-for dysplasia, pelvic adhesive disease, and secondary infertility.  In July 1993, the Veteran requested referral to an infertility specialist.  In June 1996, she underwent a hysterosalpingogram in connection with her report that she had been unable to conceive a child.  The impression was normal endometrium, loculated spillage on the left with questionable terminal hydrosalpinx, and terminal hydrosalpinx on the right with no free spillage.  In a December 1997 letter, the Veteran's physician noted that he had discussed various options with the Veteran, including in vitro fertilization.  The physician also recommended additional fertility workup.  

Records from the Veteran's ongoing treatment with VA treatment providers reflect that she was diagnosed with a possible fibroid in July 2003; however, at a January 2004 visit with her treating gynecologist, the exam was recorded as normal.  She was again seen in February 2004 for what was diagnosed as leiomyoma, or uterine fibroids, as well as a left ovarian cyst.  In an August 2004 treatment visit for painful fibroids, the Veteran stated that she would like to have a child but had been unable to conceive.  MRI study conducted in April 2004, as well as ultrasound conducted in June 2006, confirmed the diagnosis of uterine fibroids.  She was seen on multiple occasions in 2004 and 2005 for complaints of pain caused by the fibroids, and her VA treatment provider recommended in January 2006 that she have a hysterectomy.  The Veteran underwent a hysterectomy in July 2006.  At a June 2007 MRI study, she was noted to have a left ovarian cyst, and she underwent a left salpingo-oophorectomy in August 2007.  She was again seen in January 2008 for bacterial vaginitis and in January 2009 for what was diagnosed as vulvar intraepithelial neoplasia 

The Veteran has also been provided multiple VA examinations in connection with her claims.  In June 1998, the Veteran underwent VA gynecological examination, at which she complained that she had been unable to have a child.  The Veteran was scheduled for a pelvic ultrasound, but she failed to report.  She again underwent VA examination in December 2004, at which time she noted that her main complaint was painful fibroids in her uterus.  She deferred gynecological examination, and leiomyoma/fibroids of the uterus were diagnosed.  

Pursuant to the Board's April 2010 remand, the Veteran again underwent VA gynecological examination, which was scheduled for the purpose of determining the nature and etiology of her claimed "female problems," to include residuals of a hysterectomy.  The Board directed that the examiner provide an opinion as to whether any current gynecological condition identified on examination was etiologically related to her active service.  In that connection, the Veteran was provided VA examination in October 2010, at which time the examiner noted documentation of an abnormal pap smear in service, as well as colposcopy and cervical biopsy.  The examiner noted that there was no documentation of fibroids at that time, and a gynecological examination done in April 1993 revealed a normal-sized uterus.  The examiner also noted the hysterosalpingogram performed in June 1996, which showed a normal endometrium, and observed that the first documentation of uterine fibroids was in 2004.  The examiner stated that although the Veteran reported a history of fibroids since 1990, there was no documentation to support such a claim.  The examiner thus concluded that while in the military, the Veteran had experienced documented episodes of pelvic inflammatory disease, cervical dysplasia, and pelvic adhesions, but no documentation of fibroids was present.  The examiner diagnosed the Veteran with residuals of hysterectomy secondary to multiple fibroids, pelvic adhesions secondary to multiple episodes of pelvic inflammatory disease, and residuals of cervical dysplasia.  The examiner concluded that the Veteran's uterine fibroids and subsequent hysterectomy related to the fibroids had no causal relationship to her active military service, pelvic adhesive disease, or chronic cervicitis.

Although the VA examiner addressed the etiology of the Veteran's fibroids and subsequent hysterectomy, the examiner did not address whether the Veteran had a disorder of the ovaries or fallopian tubes, to include infertility, as a result of an in-service disease or treatment for such disease.  In that connection, the Board notes that a left salpingo-oopherectomy was performed in August 2007, after the Veteran requested that her claim be reopened in December 2006.  Thus, the Board remanded the Veteran's claims again in June 2012 to obtain an additional medical opinion to determine the existence and etiology of any chronic disorder of the ovaries and fallopian tubes existing since December 2006.  The agency of original jurisdiction (AOJ) subsequently obtained addendum opinions dated in July 2012 and January 2013.  In the July 2012 addendum opinion, the examiner stated that "it is at least as likely as not that [the Veteran's] symptoms are related to her previous surgeries that she had while in the military." The examiner, however, did not specify to which "symptoms" she was referring.  Further, in the January 2013 addendum opinion, the examiner found that no gynecological disorders had existed at all during the appeal period.  This finding, however, fails to account for the August 2007 left salpingo-oopherectomy, as well as the January 2009 diagnosis of vulvar intraepithelial neoplasia.  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

Here, the Board finds the etiological discussion provided by the VA examiners to date to be inadequate, as the examiner who conducted the October 2010 VA examination and provided the July 2012 and January 2013 addendum opinions failed to discuss the August 2007 left salpingo-oopherectomy or the January 2009 diagnosis of vulvar intraepithelial neoplasia in finding that the Veteran does not have a current gynecological disorder other than chronic cervicitis and pelvic adhesive disease.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision as to these clinical assessments and must therefore remand to obtain a further VA medical examination and opinion regarding a diagnosis and etiological opinion concerning the Veteran's claimed gynecological disorder other than pelvic adhesive disease and chronic cervicitis.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is again required.

On remand, the Veteran must be afforded a VA examination in order to obtain a current gynecological diagnosis based on both an examination and a thorough review of her claims file.  Specifically, the examiner must comment on the Veteran's August 2007 left salpingo-oopherectomy, as well as the January 2009 diagnosis of vulvar intraepithelial neoplasia, and discuss whether those disorders-or any other gynecological disorders other than chronic cervicitis and pelvic adhesive disease that the examiner finds to have been present at any time during the appellate period, which began in in December 2006-are etiologically linked to the Veteran's time on active duty, to include her multiple treatments for and diagnoses of gynecological disorders in service.  The examiner must also discuss the in-service findings of infertility in opining as to whether the Veteran experienced loss of use of the creative organ beginning in, or as a result of, her time in service.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  A full explanation must be provided for all conclusions.

The Board notes that the Veteran is also seeking to reopen a previously denied claim for service connection for special monthly compensation for loss of use of a creative organ.  This issue is "inextricably intertwined" with the issue of entitlement to service connection for a gynecological disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, a decision on this issue is deferred pending completion of the actions requested below.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examination by a gynecologist and advised that failure to appear for any examination as requested, and without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655 (2013).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

VA examination is necessary to determine the diagnosis and etiology of any current gynecological disorder other than chronic cervicitis and pelvic adhesive disease found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for any gynecological disorder found to be present at any time during the appeal period, which began in December 2006.
.
For each such disorder, the examiner must provide an opinion as to whether the disorder is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to the Veteran's time on active duty, to include the multiple diagnoses of and treatments for various gynecological disorders during service.  The August 2007 left salpingo-oopherectomy, as well as the January 2009 diagnosis of vulvar intraepithelial neoplasia, must be discussed in the context of any negative opinion.  The examiner must also discuss the in-service findings of infertility in opining as to whether the Veteran experienced loss of use of the creative organ (prior to the July 2006 hysterectomy) that began in, or was otherwise a result of, her time in service.  

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



